Citation Nr: 0704547	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a lung disorder, to 
include asthma and residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1977 to 
December 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In July 2004, the veteran informed the RO that he 
wished to present testimony before a Veterans Law Judge (VLJ) 
via videoconference.  By a letter dated on February 3, 2006, 
the RO notified the veteran that he was scheduled to appear 
for a videoconference hearing on March 3, 2006.  If he failed 
to appear for his hearing, the veteran was advised that his 
hearing request would be considered withdrawn unless a motion 
for a new hearing date was timely filed with an explanation 
(good cause) as to why he did not appear.  The veteran failed 
to report for his scheduled hearing.  

On March 2, 2006, the RO received a motion from the veteran 
requesting a new hearing.  This document was forwarded to the 
Board on May 27, 2006.  The undersigned VLJ reviewed this 
motion and determined that good cause had been shown for 
failing to appear for the scheduled hearing and for failing 
to file a timely request for a new hearing date.  Notice of 
the decision to grant the veteran's motion for a new hearing 
was mailed to him in February 2007.

Therefore, to accord the veteran due process, he should be 
scheduled for an appropriate Board hearing. 38 C.F.R. §§ 
20.700, 20.1304 (2006).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law. A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


